J-A22028-18

                                 2018 PA Super 273


 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 RAFIE L. ALI                              :
                                           :
                     Appellant             :   No. 2596 EDA 2017

          Appeal from the Judgment of Sentence February 27, 2017
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0005222-2012


BEFORE:    BENDER, P.J.E., NICHOLS, J., and STEVENS*, P.J.E.

OPINION BY STEVENS, P.J.E.:                          FILED OCTOBER 09, 2018

      Appellant, Rafie L. Ali (“Ali”), appeals from the February 27, 2017,

judgment of sentence entered in the Court of Common Pleas of Montgomery

County following our Supreme Court’s remanding of the case to the trial court

for a new sentencing hearing and the imposition of a new sentence. See

Commonwealth v. Ali, 637 Pa. 371, 149 A.3d 29 (2016). After a careful

review, we affirm.

      Our Supreme Court has set forth the relevant facts and procedural

history, in part, as follows:

            On May 21, 2012, Roger Malloy drove Robert Malloy, Kendall
      Harper and James Crawford to the Achi Store, a convenience store
      in Pottstown owned and operated by [Ali] and a partner,
      Muhammed Himed [(“Himed”)]. N.T. 6/11/13 at 132-33. Harper
      and Crawford entered the store and purchased K2, a synthetic
      marijuana, from Himed. Roger Malloy later picked up Rachel Witt.
      The entire group, except for Harper, then drank alcohol and
      smoked the K2 purchased at the Achi Store. Id.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A22028-18


           Later that evening, Roger Malloy, Witt and Crawford were
     involved in a serious automobile accident. As a result, Rachel Witt
     and James Crawford died while Malloy, the driver, survived. Police
     recovered K2 from the vehicle and a laboratory test detected the
     substance in Roger Malloy’s blood system; Harper told police the
     K2 was purchased at the Achi Store. Id. at 131-33. As a result,
     Pottstown Police Officers Breslin and Yambrick were directed to
     attempt an undercover purchase of K2 from the Achi Store.
            Upon entering the store, Officer Breslin asked [Ali] if he had
     “Kush,” a brand of K2, [Ali] replied, “No, I don’t,” and Breslin
     exited. Id. at 20. Officer Yambrick entered the store an hour
     later, however, and purchased two containers of K2 from [Ali].
     Id. at 35. Yambrick returned to the store to check for surveillance
     cameras and saw [Ali] sell K2 to an unknown individual. Id. at
     46-48. Officers then obtained a search warrant and recovered 36
     vials of K2, a .40 caliber handgun and various items used to smoke
     marijuana and crack cocaine. Id. at 85-103.
           [Ali] and Himed were arrested and charged with, inter alia,
     corrupt    organizations, criminal   conspiracy,   delivery    of
     paraphernalia and possession with intent to deliver a controlled
     substance.1
     118 Pa.C.S. § 911(b)(3)-(4); 18 Pa.C.S. § 903; 35 P.S. § 780-
     113(a)(33); and 35 P.S. § 780-113(a)(3), respectively.

           Included in those charges was possession with intent to
     deliver K2 arising from the sale to Harper and Crawford. The
     cases against [Ali] and Himed were consolidated with the
     prosecution of Roger Malloy for homicide by vehicle while driving
     under the influence. However, the trial court, per the Honorable
     S. Gerald Corso, granted a defense motion to sever the cases from
     Malloy’s prosecution. Himed and Malloy ultimately pleaded guilty
     before the Honorable Steven T. O’Neill. Thereafter, [Ali’s] case
     proceeded to a jury trial before Judge O’Neill. Although the
     Commonwealth presented evidence of the purchases of K2 by
     Harper and Crawford, evidence regarding the fatal accident was
     not presented to the jury. The jury found [Ali] guilty of corrupt
     organizations, criminal conspiracy, delivery of paraphernalia and
     four counts of possession with intent to deliver synthetic
     cannabinoids, including Himed’s sale to Harper and Crawford.
           At [Ali’s] sentencing, the Commonwealth sought to
     introduce victim impact evidence by incorporating the testimony
     of family members of Rachel Witt and James Crawford from
     Malloy’s sentencing hearing. [Ali] objected on relevance grounds,

                                     -2-
J-A22028-18


     arguing Malloy’s use of K2 sold by Himed could not be deemed the
     cause of the fatal accident. [Ali] argued Malloy had been drinking
     alcohol, organic marijuana was also present in his blood system,
     and there was no evidence of the effects the K2 may have had on
     him. [Ali] did not argue a statutory bar to the evidence. N.T.
     11/26/13 at 23. Judge O’Neill allowed the Commonwealth to
     attempt to establish a causal relationship between the sale of the
     K2 to Harper and Crawford and the accident.
           The Commonwealth then introduced evidence indicating the
     following: K2 from the Achi Store was recovered from the vehicle
     after the accident; Malloy stated he smoked K2 before the
     accident, which caused his heart to beat fast and his vision to blur,
     leading to the accident; and K2 is known to cause heart attacks
     and strokes. Id. at 33-40. The trial court also allowed the
     Commonwealth to incorporate the victim impact testimony from
     Malloy’s sentencing hearing before Judge O’Neill. Id. at 44.
           Although the court acknowledged “there [was] nothing” to
     allow a jury to affirmatively find [Ali] directly caused the deaths
     of Witt and Crawford, the court determined it could not ignore the
     connection between the sale of the K2 and the fatal accident. Id.
     at 72. The court explained this connection as follows:
                  [The deaths are] connected to what you do, Mr.
           Ali, exactly what you do. If you peddle death and
           dangerous substances, you can expect something like
           this to happen. This is within the purview of being a
           business owner. If you take the risk, you should
           expect it. This is a stop and shop. This is not a sit-
           down store where people come in and dine. It is
           meant to buy something and go.
                  And when people buy something and go in the
           nature of convenience stores in this society, they do
           so by vehicle. They drive up and they drive away. And
           if you sell them something that can lead to their
           death, that can lead to them being impaired, then this
           is a consequence that should be readily known to you.
                 … I believe you simply were operating for profit,
           you took a risk, and your risk ended up contributing,
           leading, being connected to, whatever you want to
           say-the Court is not finding that you caused their
           death [sic] directly, but you certainly were connected
           to a series of horrific events that led to unspeakable
           tragedy for the families that this Court had to listen to

                                     -3-
J-A22028-18


              during the sentencing phase of [Malloy’s] case. So I
              cannot turn a blind eye to it. It is simply a fact. And
              that was the tragic turn of events that now leads to
              your conviction and your sentencing.
       Id. at 72-73. The court then applied and considered school zone
       and youth enhancements in calculating the sentencing guidelines,
       before ultimately sentencing [Ali] to an aggregate term of seven
       to fourteen years’ imprisonment.[1] Id. at 66-67, 79-81.

Ali, 637 Pa. at 30-31, 149 A.3d at 373-76 (footnote in original) (footnote

added).

       Ali filed a notice of appeal to this Court, and he presented claims related

to both trial and sentencing. Specifically, he averred: the trial court erred in

applying the school zone enhancement for sentencing purposes; the trial court

erred in applying the youth enhancement for sentencing purposes; the trial

court erred by granting the Commonwealth’s motion to introduce victim

impact testimony from an unrelated criminal matter and considering such


____________________________________________


1 Specifically, the trial court sentenced Ali to the following: Count 1, corrupt
organizations, fifteen months to thirty months in prison; Count 2, corrupt
organizations, fifteen months to thirty months in prison; Count 3, possession
with the intent to deliver a controlled substance, with a school zone
enhancement, twelve months to twenty-four months in prison; Count 4,
possession with the intent to deliver a controlled substance, with a school zone
enhancement, twelve months to twenty-four months in prison; Count 5,
possession with the intent to deliver a controlled substance, with a youth
enhancement, twelve months to twenty-four months in prison; and Count 6,
possession with the intent to deliver a controlled substance with a youth
enhancement, eighteen months to thirty-six months in prison. All sentences
were ordered to run consecutively and no further penalty was imposed for the
remaining counts.




                                           -4-
J-A22028-18


evidence for sentencing purposes; the trial court violated Ali’s constitutional

rights by applying sentencing enhancements in violation of Alleyne;2 the trial

court erred by preventing Ali from publishing exhibit D-6 (a laboratory report);

and the trial court erred by precluding Ali from introducing evidence that the

handgun found at the Achi Store was under the control of his co-defendant,

Himed.

        A three-judge panel of this Court denied relief on Ali’s trial-related

claims, but vacated his judgment of sentence and remanded for a new

sentence.      Commonwealth v. Ali, 112 A.3d 1210 (Pa.Super. 2015).

Specifically, the panel determined the trial court erred in permitting certain

victim impact testimony at sentencing, as well as erred in applying the school

zone3 and youth enhancements4 in fashioning Ali’s sentence.

        In holding the trial court erred in permitting the victim impact testimony

from family members related to the deaths of Witt and Crawford, the panel,



____________________________________________


2   Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151 (2013).

3  Pursuant to 204 Pa.Code § 303.10(b)(2), the school zone enhancement
compels a trial court to consider heightened guideline ranges when “the court
determines that the offender manufactured, delivered or possessed with intent
to deliver a controlled substance within 250 feet of the real property on which
is located a public or private elementary or secondary school.” Id.

4 Pursuant to 204 Pa.Code § 303.10(b)(1), the youth enhancement requires
the trial court to consider elevated guideline ranges when “the court
determines that the offender distributed a controlled substance to a person or
persons under the age of 18.” Id.


                                           -5-
J-A22028-18


relying upon the definition of “victim” in 42 Pa.C.S.A. § 9738, concluded that,

since Ali was not convicted of a crime against a person, “there is no identifiable

victim to render a victim impact statement admissible.” Ali, 112 A.3d at 1223.

Further, the panel opined that Witt and Crawford were “not Ali’s victims under

any reasonable reading of section 9738, particularly where all parties admit

that Ali did not commit the specific act that led to the fatal wreck.”        Id.

Accordingly, the panel mandated that, at resentencing, the trial court may not

consider the victim impact testimony. Id. at 1224.

       In holding the trial court erred in applying the school zone enhancement,

the panel held the Commonwealth failed to prove the Y.W.C.A., which the trial

court relied upon in applying the school zone enhancement,5 constituted a

“public or private elementary or secondary school” within the meaning of

subsection 303.10(b)(2). Id. at 1226.

       In holding the trial court erred in applying the youth enhancement, the

panel noted that Ali did not actually sell K2 to Harper, who was under eighteen

years old; but rather, Ali’s co-defendant, Himed, delivered the K2 to Harper.

Id. at 1231. The panel reasoned that, since Ali was convicted of possession

with the intent to delivery/delivery of a controlled substance to Harper under

an accomplice theory, and an “accomplice” is not an “offender” under

____________________________________________


5Ali stipulated that the Y.W.C.A. was located within 250 feet of the Achi Store
and operated a daycare. Id. at 1227.




                                           -6-
J-A22028-18


subsection 303.10(b)(1), the youth enhancement was not applicable to Ali for

sentencing purposes.6 Id.

       Ali filed a petition for allowance of appeal, which the Supreme Court

granted limited to the issue of whether the trial court abused its discretion in

considering the victim impact evidence during sentencing.7 Upon review, the

Supreme Court relevantly held that “[b]y its plain terms, Section 9738 does

not purport to address the admissibility of victim impact evidence, but merely

operates to protect certain crime victims from being sequestered at trial based

on the possibility they may later offer victim impact evidence.” Ali, 637 Pa.

at 37, 49 A.3d at 385-86.

       The Supreme Court noted that, in enacting 42 Pa.C.S.A. § 9721(b), our

legislature “has recognized that criminal law exists to protect not only direct

victims, but also the community that bears the indirect consequences of

crime[.]” Id. at 37, 49 A.3d at 386 (quotation marks and quotation omitted).

Ultimately, the Supreme Court held the victim impact statements were




____________________________________________


6The panel rejected Ali’s claim that application of the youth and school zone
enhancements was unconstitutional pursuant to Alleyne.

7The Supreme Court specifically indicated:
      The [Superior Court’s] holding regarding the school zone and
      youth enhancements is not before this Court; thus, remand for
      resentencing is required irrespective of our decision, though our
      decision will affect the parameters of resentencing.
Ali, 637 Pa. at 32, 49 A.3d at 378.


                                           -7-
J-A22028-18


properly considered by the trial court as “community impact” evidence under

Section 9721(b). Specifically, the Court held:

            The general community effects of illegal drug distribution
     are well-known, including effects (sometimes fatal) upon abusers,
     attendant property crimes by certain of those suffering from
     addiction, and violence associated with certain drugs or manners
     of distribution. The tragic fortuity here-the death of two at the
     hands of a driver impaired, to some extent, by an illegal narcotic-
     obviously is not present in all, or even in many, cases involving
     distribution of the involved drug.
            However, the risk or danger of such consequent fortuities is
     present and where, as here, the crime in fact is logically connected
     to a community impact suffered by specific individuals, Section
     9721(b) makes that impact or effect a relevant consideration at
     sentencing-whether the evidence is called “victim impact” or
     not[.]

Id. at 38, 49 A.3d at 387.

     Thus, the Supreme Court held the trial court did not abuse its discretion

in considering the proffered evidence during sentencing, and consequently,

the Court vacated this Court’s order and remanded for resentencing consistent

with the Supreme Court’s opinion and this Court’s independent grounds for

remand implicating the school zone and youth enhancements under the

sentencing guidelines. Id. at 39, 49 A.3d at 389.

     On February 27, 2017, Ali, represented by counsel, proceeded to a new

sentencing hearing at which the trial court acknowledged it reviewed the

appellate court opinions, a lengthy pre-sentence memorandum from Ali’s

counsel, and a letter from the Pottsgrove School District regarding Ali’s

children, as well as letters from Vincent Benintende, Walty E. Rebello, Abdo



                                    -8-
J-A22028-18


Ali, Remington A.M. Yhap, Mr. Williams,8 Angel-Khalil Jones, and Hamyari

Aidarosa. N.T., 2/27/17, at 5-7. The trial court indicated it was incorporating

the transcript from Ali’s original sentencing hearing on November 26, 2013,

but that it was specifically not considering the school zone or youth

enhancements.9 Id. at 5-6.

       The trial court further indicated it reviewed the sentencing guideline

ranges and a sentencing memorandum from the Commonwealth. Id. at 7.

The trial court noted that it would be taking into consideration any evidence

presented concerning Ali’s good conduct while he was in prison and on bail

pending the resolution of his appeal. Id. The Commonwealth provided the

trial court with a victim impact statement from Tracy Witt Eager, which had

been provided to the Commonwealth shortly before the new sentencing

hearing. Id. at 9.

       Ali presented the testimony of Shane Reardon Bressi, who works for the

supervision pre-sentence unit of the probation office. Id. at 14. Ms. Bressi

testified she supervised Ali from August of 2015 to January of 2016.       Id.

During this time, Ali was on bail and monitored by an electronic ankle bracelet

pending the outcome of his appellate case. Id. at 15. Ms. Bressi testified she



____________________________________________


8 The trial court noted that it could not discern Mr. Williams’ first name from
the letter. N.T., 2/27/17, at 7.

9 At the original sentencing hearing, the trial court acknowledged it reviewed
a pre-sentence investigation report. N.T., 11/26/13, at 73.

                                           -9-
J-A22028-18


conducted a surprise visit at Ali’s home and she discovered no evidence of any

potential drug dealing or using. Id. at 18.

      Ms. Bressi testified that, in her initial meetings with Ali, he was guarded

and reserved; however, over time, he became more cordial. Id. at 18-19.

During his supervision, Ali shared with her that his children and wife were

living in refugee status in Yemen and they were in the process of fleeing to

Southeast Asia. Id. at 22. However, after Ms. Bressi stopped supervising Ali,

his children moved to the United States. Id. at 23. Ms. Bressi noted that Ali

has four dependent children. Id.

      Ms. Bressi testified that Ali submitted urine samples upon request, and

each time, he tested negative for illegal drugs. Id. at 19-20. Further, she

testified Ali did not violate the conditions of his electronic monitoring and he

had a part-time job at a convenience store during his supervision. Id. at 23.

She indicated that Ali “caused [her] no problems whatsoever.” Id. at 24. She

further testified she transferred supervision of Ali to her co-worker, Josh

Mangle, in January of 2016, and prior thereto, she was starting to see an

“obvious transformation for the better” in Ali. Id. at 25-26. In this regard,

she testified Ali seemed to become more optimistic as time progressed and,

in her opinion, it is “highly unlikely” that he would reoffend. Id. at 26.

      On cross-examination, Ms. Bressi admitted there were flight concerns

regarding Ali while he was on bail. Id. at 28. Further, she admitted that it




                                     - 10 -
J-A22028-18


was not surprising that Ali tested negative for drugs since his offenses related

to drug dealing as opposed to drug using. Id.

      Ali also presented the testimony of Joshua Mangle, who worked for the

house arrest electronic monitoring unit of the probation office. Id. at 33. Mr.

Mangle testified he supervised Ali from January of 2016 to 2017. Id. at 34.

He admitted that he never visited Ali’s home; however, he testified Ali never

failed a urine test, did not violate the electronic monitoring requirements, and

always appeared for his appointments. Id. at 35.

      Mr. Mangle testified that, after a bail hearing on February 13, 2017, Ali

was permitted to remain on home electronic monitoring, with the requirement

that he call Mr. Mangle every day at 9:00 a.m. and 4:00 p.m. Id. Ali fulfilled

this requirement. Id. at 36-37. Mr. Mangle characterized Ali as “cooperative.”

Id. at 37.

      Ali’s counsel provided the trial court with documentation indicating that

Ali’s children have immigrated to the United States and have become citizens.

Id. at 42. He also provided the trial court with copies of support checks, which

Ali sent to one of the children’s mother to whom he is not married. Id. at 43.

Ali’s counsel argued that Ali is the sole care provider for two of his children

and one of his children attends school in New York. Id. at 44.

      Ali exercised his right to allocution, and he made a lengthy statement

to the trial court. Specifically, he expressed sympathy for and apologized to

the families of Witt and Crawford. Id. at 45.    He indicated his arrest was a


                                     - 11 -
J-A22028-18


“wake-up call” for him and his actions made him pay a “huge price” with his

family and friends. Id. at 46. He noted that he “lost everything of material

value” and caused pain and shame to his family, friends, and community. Id.

      He noted he failed his children, and he informed the trial court that on

June 27, 2013, his young son fell off a third floor balcony of a house in Yemen,

resulting in the child fracturing his skull. Id. at 47-48. He informed the trial

court that many of his children have “mental problems as a result of the

bombings” they endured in Yemen, and he is the only parent they have in

their lives.   Id. at 48-49.   Since his wife is still waiting to immigrate to

America, he informed the trial court that “if you put me in jail, [the children]

will have no father and no mother.” Id. at 49. Ali asked for mercy and a

chance to help his children “achieve their American dream[.]” Id. at 50.

      Ali’s counsel informed the trial court that Ali was not asking for an

“unreasonable sentence” upon resentencing; however, he asked the trial court

to consider the positive changes Ali has made since the time he committed his

crimes.   Id. at 58.   He argued Ali is a “different person” today, and the

testimony from the probation department suggested Ali has been rehabilitated

from the time he already spent in prison and on electronic monitoring for bail

purposes. Id. at 59. Further, Ali’s counsel averred Ali is remorseful, and his

children should not have to “pay the price for his stupidity.” Id. He suggested

Ali is a man that will do whatever the court asks of him because he “has

learned his lesson.” Id. at 60.


                                     - 12 -
J-A22028-18


      Ali’s counsel asked the trial court to focus on Ms. Bressi’s testimony that

she never saw any signs of drug dealing or using during the time she

supervised Ali. Id. at 61. Ali’s counsel asked the trial court to “sentence

within the guidelines without the enhancements. And any additional time that

he has to serve beyond the 27 months that he has [already served]. . .[the

trial] court allow him to do it on house arrest.” Id. at 61-62.

      The prosecutor argued that, although Ali has children, “he clearly wasn’t

thinking about them when he’s putting poison out on the streets. . .when he’s

running a business that he was convicted of a corrupt organization in, that

business where he’s peddling his wares to addicts, to drug users.” Id. at 62.

The prosecutor noted that Ali’s offenses upon the community were a

significant part of the case that could not be overlooked. Id.

      The prosecutor noted it was not surprising that Ali did not test positive

for drugs during his supervision by the probation department because he was

a “dealer” and not “a user.” Id. at 63. The prosecutor reminded the trial

court that Ali provided synthetic drugs and paraphernalia, thus adding to

Pottstown’s problem with addicts. Id.

      The prosecutor noted that Ali was part of a corrupt organization and a

lengthy sentence was needed to deter him, as well as others, from committing

the same type of offense. Id. at 64. The prosecutor argued the police are

“trying to turn things around” in Pottstown and Ali contributed to the problem.

Id.


                                     - 13 -
J-A22028-18


      The prosecutor indicated the Commonwealth appreciated Ali apologizing

for his actions but noted that the type of illegal drug Ali sold was “very toxic

in low doses[.]” Id. at 65. Therefore, “the significance of what he was selling

is very, very severe, and we understand the consequences of it in this case in

particular.” Id. In this regard, the prosecutor noted that the families of Witt

and Crawford are suffering. Id.

      The prosecutor pointed the trial court to the impact statement recently

provided by Tracy Witt Eager regarding the death of her fifteen-year-old

daughter. In the statement, Ms. Witt Eager stated:

            As a direct result of this person’s actions, my daughter []
      who had just turned 15 years old two months prior will never get
      to grow up. She will never graduate high school.
            Instead, her father and I attended her class’s graduation
      ceremony to honor an empty chair. Of this I would say that was
      probably the second hardest thing I have done in my life, second
      to watching our daughter being placed in the ground for eternity.
      We went for her. We did that for her because she could not.
            [Our daughter] will never grow up. She will never learn to
      drive, get her first job, graduate high school, fall in love, start a
      family of her own, make a life for herself to enjoy and be proud
      of. All of these things and more were taken as a direct result of
      what this man peddled to people for his own profit.

Id. at 66.

      The prosecutor argued the trial court could not overlook Ali’s greed and

the decisions he made, which subjected others to poison for his profit. Id. at

67.   The prosecutor further argued the trial court could not overlook the

impact on the community as it related to a graduating class having lost a class

member and the impact it had on the other graduates. Id. The prosecutor

                                     - 14 -
J-A22028-18


noted that the selling of K2 in the store resulted in the death of Witt and

Crawford and the effect of their deaths spread to many others, including their

families and community. Id.

      The prosecutor asked the trial court to fashion a sentence that would

take into consideration the following: Ali facilitated Pottstown’s drug problem

by making it easier for addicts to get K2 and paraphernalia; Ali’s actions

contributed to the loss of life and impacted the lives of the surviving family

members; and a sever sentence would deter Ali, as well as others, from selling

drugs.   Id. at 67-68.   The prosecutor noted that, although it appears Ali

“remained clean” during his house arrest, he had a “strong persuader to stay

on the straight and narrow” in that he knew he would be resentenced. Id. at

68.

      After counsel made their final remarks, the trial court indicated the

following:

             The Court is ready to impose sentence, but before I do, this
      is a sentencing proceeding. And, again, the Court for that purpose
      is cognizant of the directives of the Supreme Court both in its
      ruling and also its direction upon remand in regards to the
      Superior Court.
                                  ***
            All right. The Court again has made a lengthy review of the
      sentencing record that was established at the original sentencing
      on November 26th of 2013 together with the sentencing record
      made here today. I have previously noted in my introduction to
      sentencing that I did incorporate [the original record] regarding
      the sentencing.
            Now, again, recognizing that I did not incorporate nor did I
      specifically incorporate any references or any evidence regarding
      a youth enhancement nor a school zone enhancement because I

                                    - 15 -
J-A22028-18


     was directed by the Superior Court not to.           So the Court
     specifically makes that on the record that is not being considered.
           Again, in terms of the Supreme Court, there was limited
     testimony that supplemented the record simply regarding a non-
     direct victim’s testimony, and that falls within the community
     impact exception that it appears that the Supreme Court carved
     out as a result of this case. So that is what I heard.
           Now, in addition, for the defense, I have specifically
     incorporated in the rehabilitative needs review that this Court
     makes in every sentencing as to the defendant’s history on pre-
     sentence—pre-sentence bail GPS monitoring on the basis that was
     pending outcome of this appeal.
           No evidence was presented of [Ali’s] good conduct or any
     conduct while he was incarcerated for almost 39 months between
     a short stay in Montgomery County Correctional Facility, through
     stays at Montgomery County Correctional Facility and State
     Correctional Institution.
            I would note that the only record made by the defense was
     as to complying with all of the terms and conditions of his bail and
     requirements set by Judge Page, not this Court. And I have taken
     them into account.
           I have taken into account all other respects of the
     sentencing regarding both as to what weight I might give, because
     I’m required, the rehabilitative needs of [Ali].
           The Court did hear a great deal of testimony of impact of
     this Court’s sentence upon [Ali’s] family and children. I did hear
     and would incorporate that testimony because that’s what was
     presented to the Court. So I did incorporate that in addition.
            I did incorporate the letters that were written on behalf of
     [Ali] and I previously set those forward in my opening remarks to
     sentencing. And now that I’m about to impose sentence, I would
     indicate that I have, in fact, considered those letters as well as
     the memorandum by counsel as well as the Commonwealth’s
     memorandum and a statement of the guidelines available to this
     Court on resentencing.
            And we had no objection on either side as to what those
     guidelines were. Again, they were guidelines that were previously
     incorporated by the Court at the original sentencing on November
     26th except that there are no enhancements whatsoever
     applicable to these guideline[] sentences. I do intend to sentence
     [Ali] within the guidelines.

                                    - 16 -
J-A22028-18


           As to sentencing, this Court must consider and I will be
     issuing a sentence of total confinement. And it would be a
     confinement that is consistent with the protection of the public,
     that together with the gravity of the offense as it relates to the
     impact on the community.
           I have also included in that and given due weight that the
     Court feels is appropriate to the rehabilitative needs of [Ali]. I
     have considered the [s]entencing [g]uidelines for purpose of
     resentencing. And again, the Court would restate some of the
     following.
           Even though this is resentencing, these sentences because
     it was vacated, it has to start anew. But so does the date of the
     crime that occurred and its impact upon the community, but also
     the impact upon the authority of this Court to vindicate its
     sentences, meaning, again, that this sentence is starting anew,
     but by incorporation I still have to deal with all of the remarks that
     I made at sentencing, again to the exclusion of any school zone
     or any youth enhancements.
            But the facts supporting. . .sentencing remains the same.
     And that’s an important distinction because although [Ali’s new
     counsel] was not here to defend against or ague against those
     facts, the jury made their determination in court. Not the Court.
     The jury determined that there were two counts of corrupt
     organization, that there were five counts of possession with intent
     to deliver, there were numerous counts of drug paraphernalia and
     there were numerous—there were two counts of criminal
     conspiracy.
            I intend to sentence [Ali] on the two counts of corrupt
     organizations as [] the facts were found by the jury. I intend to
     sentence [Ali] on five counts of possession with intent to deliver.
     I intend to impose a sentence now on Count 7 where previously I
     made a determination of guilt without further penalty only up
     through Count 6.
            And I’m doing that because, again, overall this Court has
     determined what I believe is an appropriate sentence to vindicate
     all of the requirements of this Court at any sentencing.
            And, again, much of the defense in this case spent the time
     on    the   rehabilitative  needs   and/or     the   rehabilitative
     accomplishments of [Ali], what appeared to be the Court only from
     the time of August 27, 2015—am I correct?



                                    - 17 -
J-A22028-18


            I wanted to make sure I had that right. 2015, that’s the
     date I stated on the opening record. I want to make sure I have
     it right. I said that was the date it appears that he was granted a
     bail bond.
                                  ***
          So, again, the Court will [] be considering [Ali’s]
     rehabilitative evidence from August 27th of 2015 through today.
     And the only testimony that was presented was testimony of the
     Montgomery County Adult Probation Pre-sentence Unit who
     monitored [Ali]. This confirms he was released August 28th, 2015.
           So, again, the Court has incorporated that, but as to the
     Court’s remark, that being frozen in time, is that fateful evening
     [] which started the investigation that led to the arrest of [Ali] on
     all these charges is still a very strong basis for this Court’s
     sentence in that [Ali] as he presents today as a good father, as a
     hard worker at the time before this investigation started, before
     the tragedy that occurred in this case.
           [Ali] was a businessman who ran a business in the distress
     community of Pottstown in which he was selling drugs, selling
     paraphernalia to the community, period. And that’s who he
     represented at that time.
           And a great deal of the Court’s sentencing based upon the
     extent, the history of that in terms of his employment, that the
     investigation for which this jury found beyond a reasonable doubt
     that he engaged in this type of activity forms a strong basis for
     this Court’s sentencing.
            I don’t have to go in again and reiterate the impact that this
     had obviously on non-direct victims, but those non-direct victims
     clearly are members of the community. So they incorporate the
     testimony the Supreme Court found.
          And to say that was some of the most moving, heart-
     wrenching, difficult testimony to hear would be a gross
     understatement and it has remained with this Court since that
     sentencing on November 26th.
           And it is taken in the context. It is not the sentencing [sic]
     because of that, but it is the context of the crimes that this jury
     did convict [Ali] in this particular case.
           I note that there was a co-defendant and, for purposes of
     sentencing to make sure that this record is complete, there was a
     co-defendant who pled guilty open to certain charges based upon


                                    - 18 -
J-A22028-18


     some form of a negotiation with the Commonwealth and this [co-
     defendant], Mr. Himed, was sentenced to a sentence that will be
     different than [Ali’s] sentence in that [Ali] now stands convicted
     of charges that a jury determined and that each of those charges
     deserve to be vindicated by the authority of this Court. So there
     is a disparity in the sentencing between Mr. Himed, his co-
     conspirator and co-defendant, and [Ali].
           Now, again, it is the nature and circumstances of this crime
     and its impact upon the community and its impact in this world,
     this contemporary world that we live in now which is just so
     overwhelmed with the tragedy of different crises revolving around
     drugs and/or alcohol to say that. It is [in this] context.
           That’s the community in which you were operating your
     store for profit and making a profit. And that profit was being
     made on the backs of those marginalized people that were deeply
     affected.
           When the law said you’re not allowed to sell K2, that K2 is
     nothing but an illegal drug in a different chemical form. And to
     rationalize that it was okay because it at one time had been legal
     and you just weren’t sure whether it was or not, you found out in
     a very tragic way of why authorities made K2 that you were selling
     that night and to undercover officers illegal.        Because it’s
     dangerous. It’s dangerous. And you pedaled it and you profited
     from it. So it is a serious crime. Make no mistake. It’s a serious
     crime.
           And, of course, your sentencing will have an impact upon
     your family, upon your community. But, again, this Court still
     freezes it in time as to the night that started this investigation.
     And again, I’m not—the family is present. They’ve heard my
     remarks previously. I’m not going to reiterate other than to pay
     homage to that sentencing date which I am permitted to
     incorporate.
           And this is a new sentencing. But the purposes of that
     sentencing and the reasons for this Court’s sentence in many
     respects remains the same. This is a sentence that is heavily
     weighted upon the impact to the community, heavily weighted to
     the protection of the public, and weighted as to the gravity of the
     offense and deterrents.
          So I can weigh the rehabilitative needs of [Ali] together with
     the more difficult aspects of why a Court sentences, which is not



                                   - 19 -
J-A22028-18


     all about [Ali]. His rehabilitative needs are important. And this
     Court must make certain findings. And he does.
            I’m not so sure again [Ali] made the conscious decision to
     break the law, engage in corrupt organization practices, engaged
     to sell illegal drugs in a marginalized community for profit, for
     profit.
           So to say the rehabilitative needs, there’s been no indication
     here that [Ali] has any substance use disorder, has any mental
     health disorder, has any of the mitigating circumstances in
     regards to his rehabilitative needs other than what is presented
     today is the impact of this Court’s sentence upon his children.
           Apparently[,] [Ali] made the noticeable gesture of bringing
     his children here, but they were not present in this country at the
     time of the original sentencing. They were present in this
     courtroom to be recognized that they are here to have the direct
     impact upon the Court.
           And it did. It had the impact. It had the intended impact
     to say the Court’s sentence which, again, in a lot of respects are
     frozen in time as to the day that all of this started. These children
     weren’t in this country. They weren’t here. And I have to consider
     it. But, again, the rehabilitative needs of [Ali] is what this Court
     has to weigh in the sentence.
           I am sad that your sentence will have an impact upon your
     children. And that is difficult to watch as your children were here
     and you’re not going to walk out that door. And for whatever
     reasons, you decided that [is] what you were going to do in
     sentence. And it’s perfectly appropriate. I get to see the whole
     defendant.
          But that wasn’t the defendant that presented himself when
     he undertook this enterprise and when he was last sentenced on
     November 26th of 2013. It is the defendant today.
           And yes, your sentence will have an impact upon your
     community and, most importantly, your family, but, again, that
     was a risk that you took. That was a risk that you undertook at a
     time that your children were not in this country.
           And you have been living as a rule-abiding defendant
     awaiting sentencing. And I will take that into account, meaning
     your danger to the public in regards to crimes of violence. I will
     give weight to Ms. [Bressi’s] testimony. But to the risk you
     present to the community as a businessman for the crimes, the
     very crimes you were convicted, I have no testimony they would

                                    - 20 -
J-A22028-18


     be anything that you would engage in business to allow you to
     make money.
           And that’s what this crime was about. You didn’t know your
     people that you sold this to. You didn’t know who they were. You
     were in a community selling again paraphernalia and dangerous
     drugs to those that would willingly buy your wares.
            So, again, that’s the gravity of the offense at this Court, and
     it’s relating on its impact to the community, whether it’s the
     impact to the families who have testified that the Supreme Court—
     and I would say appropriately—found should be a part of this
     sentencing because that’s the real world. That is the real world of
     drug dealing. That’s how it works.
           You deal to someone face-to-face and entire communities
     are crushed. And families are parts of communities. And the loss
     that come[s] therefrom should be a risk factor that you undertake
     when you make business decisions as to you’re going to peddle
     these dangerous products. And that’s where the impact of the
     community is when we’re dealing with those that would sell drugs
     in a marginalized community such as Pottstown.
            So I have taken in both the nature and circumstances of the
     crime and your history, your character and your condition. But I
     have determined that total confinement is necessary because of
     the risk of a—your future crime. And, again, not violent crime,
     but I’ve shown nothing—because you have been incarcerated for
     this crime, there has not been the time other than since you have
     been under the very strict rules of a GPS.
           So the nature of this I’ve taken that into account. And I
     believe, again, that there is a risk of future criminal behavior of
     the same type that you engaged in which this Court determines
     to be very high risk.
           Again, the gravity of the offense, the protection of the
     public, and a lesser sentence would depreciate the seriousness of
     all of the crimes that jurors, members of this community,
     determined that you were guilty of and it would depreciate the
     authority of this Court to issue sentences that would form
     deterrents.
           Let this ring loud and clear that those that would undertake
     the business of selling drugs under the guise of a convenience
     store, that they know that the law would stand there for the
     protection of the public. So deterrents is in there.



                                    - 21 -
J-A22028-18


            So, again, this is a weighted sentence. I have considered
     all of the needs of [Ali]. And that’s what makes it tough when a
     judge is utilizing his or her discretion when issuing a sentence. So
     the basis of that sentence is that total confinement is warranted.
     Accordingly, I am sentencing him as follows.
                                  ***
           As to 5222-12, Count 1, corrupt organizations, you’re
     sentenced to undergo imprisonment for not less than 15 months
     nor more than 30 months in such State Correctional Institution
     that will be again designated by the Deputy Commissioner for
     Programs, Department of Corrections, and sent to the State
     Correctional Institution at Graterford for this purpose. It is RRRI
     minimum eligible. The RRRI minimum is 11 and one-quarter
     months.
           The credit that this Court is granting is from July 1st of 2012
     through July 13 of 2012, and then again from June 13 th of 2013
     through August 28th of 2015.
                                  ***
           It’s July 1st of 2012 and they were previously granted
     credits. They’re granted 7-1 of 2012 through 7-13 of ’12, 6-13 of
     ’13 through August 28th of 2015.
            Count 2, corrupt organizations, 15 to 30 months plus costs
     of prosecution. And that sentence is to run consecutively. Again,
     that is a RRRI minimum 11 and one-quarter months.
            Count 3, possession with intent to deliver, a sentence of not
     less than nine nor more than 24 months in [a] State Correctional
     Institution. That is to run consecutively to the sentence on Count
     2. And that is six and three-quarter month RRRI eligible.
           As to Count 4, possession with intent to deliver, a sentence
     of not less than nine nor more than 24 months dating from—I
     mean, again, that is to run consecutive to the sentence that I
     imposed on Count 3. Again, that’s a RRRI minimum of six and
     three-quarters months.
          Count 5, possession with intent to deliver, not less than nine
     nor more than 24 months, again consecutive to Count 4 with a
     RRRI minimum of six and three-quarters months.
           5222 of ’12, Count 6, possession with intent to deliver, a
     sentence of not less than nine nor more than 24 months. That is
     to run consecutive to Count 5 with a RRRI minimum of six and
     three-quarters months.

                                    - 22 -
J-A22028-18


             And, finally, Count 7, possession with intent to deliver, a
       sentence of not less than six nor more than 24 months in such
       State Correctional Institution. And that is to run consecutive to
       the sentence I just imposed on Count 6. And that RRRI minimum
       would be four and one-half months.
            It is the intention of this Court that it be an aggregate
       sentence of not less than six nor more than 15 years or 72 to 180
       months. You’ll receive credit on all sentences again from July 1 st
       of 2012 through July 13th of 2012, and again from June 13th of
       2013 through August 28th of 2015.

Id. at 69-88.10

       Ali filed a timely, counseled post-sentence motion, which the trial court

denied. This timely, counseled appeal followed.             All Pa.R.A.P. 1925

requirements have been met.

       Ali presents the following issues in his Statement of Questions Involved:

       I.     Whether the new sentence is excessive and unreasonable
              and fails to abide by this Honorable Court’s directive in the
              previous appellate decision insofar as the Honorable Trial
              Court failed to decrease the original sentence on remand
              proportionally with the lack of application of sentencing
              enhancements?
       II.    Whether the Honorable Trial Court erred by increasing [Ali’s]
              aggregate maximum sentence from 14 years to 15 years
              and sentencing [Ali] on a count for which he previously
              received no sentence, thereby creating a presumption of
              vindictiveness?
       III.   Whether the Honorable Trial Court abused its’ [sic]
              discretion    by   failing   to   order   a   [p]re-sentence
              [i]nvestigation report for the resentencing hearing pursuant
              to Pennsylvania Rule of Criminal Procedure 702?


____________________________________________


10 The trial court provided Ali with notice of his post-sentence and appellate
rights. Id. at 69-72.


                                          - 23 -
J-A22028-18


      IV.    Whether the Honorable Trial Court erred by sentencing [Ali]
             to a term that was three times as long as his Co-Defendant,
             especially due to the fact that [Ali] was less culpable in the
             criminal scheme?
      V.     Whether [Ali’s] sentence violates the 8th Amendment of the
             Constitution as it is cruel and unusual punishment and
             manifestly excessive, especially in light of the fact that [Ali]
             has led a law-abiding life with no prior record and the
             probation department testified he would be a good
             candidate for house arrest after serving almost 2 and a half
             years’ incarceration?

Ali’s Brief at 4-5.

      In his first issue, Ali contends that, upon resentencing, the trial court

failed to abide by the appellate courts’ directives that, upon remand, the trial

court must decrease Ali’s original sentence by excluding the school zone and

youth enhancements. In this vein, Ali relevantly avers the following:

            [The appellate courts] mandate[d] that the enhancements
      not apply at resentencing[.]
             Logically, then, the new sentences for [Ali] should have
      reflected a decrease consistent with the amount of the
      enhancement. For example, on Count 3, Possession with Intent
      to Deliver, [Ali] was originally sentenced to 12-24 months. At the
      original sentencing, the [trial] court considered and applied the
      school zone enhancement. Since the school zone enhancement is
      12-24 months, then the new sentence should have reflected a
      decrease of 12-24 months. Accordingly, if the [trial] court abided
      by [the appellate courts’] directives. . .then the new sentence
      should have been RS-12 months on Count 3. That is not what the
      trial court did, however.
                                    ***
            In this case, since, at the original sentencing, [Ali] was
      sentenced pursuant to [an] increased amount of guideline
      enhancement, then the new sentence, if it were in keeping with
      the directives of [the appellate courts], should have reflected a
      decrease in the amount of the sentencing enhancement. The fact
      that the [trial] court sentenced within the sentencing guidelines

                                      - 24 -
J-A22028-18


      (at the very high end) means that the [trial] court did not abide
      by the terms of [the appellate courts].

Ali’s Brief at 35, 38. We find no merit to Ali’s claim.

      Initially, we note that Ali’s first issue presents a question of law, and

therefore, our standard of review is de novo and our scope of review is

plenary.   See Commonwealth v. Yuhasz, 592 Pa. 120, 923 A.2d 1111

(2007). In considering this issue, we bear in mind that an appellant has “no

legitimate expectation of finality in his sentence after he has filed an appeal

therefrom.” Commonwealth v. Wilson, 594 Pa. 106, 934 A.2d 1191, 1196

(2007). Moreover, it is well-settled that a vacated sentence is a legal nullity.

See id. Further, where the appellate courts’ dispositions upset the trial court’s

original sentencing scheme, remanding for a new sentencing proceeding is

appropriate. See id.

      To reiterate, in the case sub judice, this Court vacated Ali’s original

sentence and remanded for a new sentence. Specifically, we directed the trial

court to resentence Ali without consideration of certain victim impact

evidence, as well as the school zone and youth enhancements.           However,

concluding the trial court was permitted to consider the victim impact evidence

during sentencing, our Supreme Court vacated this Court’s order and

remanded for resentencing consistent with the Supreme Court’s opinion, as

well as this Court’s independent grounds for remanding as it related to the

school zone and youth enhancements.



                                     - 25 -
J-A22028-18


       Accordingly, and contrary to Ali’s assertion, upon resentencing the trial

court was permitted to start “afresh” and re-evaluate the sentencing factors

(excluding the enhancements).11 We specifically disagree with Ali’s assertion

that the trial court was required to reduce Ali’s original sentence by subtracting

the prison time originally imposed via the enhancements.         This Court has

previously rejected such a mechanical approach to resentencing proceedings.

See Commonwealth v. Jones, 640 A.2d 914, 919-20 (Pa.Super. 1994)

(“Reimposing a judgment of sentence should not be a mechanical exercise.

Given the important nature of the interests involved, the judge at the second

sentencing hearing should reassess the penalty to be imposed on the

defendant[.]”) (citations omitted)).

       In his second issue, Ali contends the trial court’s increasing of his

aggregate maximum sentence, as well as imposing a prison term on Count 7,

on resentencing created a presumption of vindictiveness.         Specifically, he

relevantly avers:

              [T]he trial court abused its discretion and violated [Ali’s]
       constitutional rights by increasing [Ali’s] sentence on remand.
       [Ali] was initially sentenced to an aggregate term of 7 to 14 years
       and received no penalty on Count 7. At the resentencing, the []
       trial court increased the aggregate maximum sentence from 14 to
       15 years. [Ali’s] new aggregate sentence is 6 to 15 years.


____________________________________________


11To the extent Ali contends the trial court applied the school zone and youth
enhancements in resentencing Ali, we find no merit to this claim. The trial
court specifically stated at resentencing that it was not applying the
enhancements and the trial court confirmed as much in its opinion. See Trial
Court Opinion, filed 1/19/18, at 15-16.

                                          - 26 -
J-A22028-18


      Further, [Ali] was sentenced to 6-24 months on Count 7, the
      charge for which he previously received no [further penalty].

Ali’s Brief at 39-40 (citations to record omitted).

      Ali’s claim presents a challenge to the discretionary aspects of his

sentence. Commonwealth v. Robinson, 931 A.2d 15, 22 (Pa.Super. 2007)

(en banc) (“[A] claim of vindictiveness is a. . .challenge to the discretionary

aspects of the sentence.”).      Pursuant to statute, Ali does not have an

automatic right to appeal the discretionary aspects of his sentence. See 42

Pa.C.S.A. § 9781(b). Instead, he must petition this Court for permission to

appeal the discretionary aspects of his sentence. Id.

      As this Court has explained, in order to reach the merits of a

discretionary aspects claim,

      we must engage in a four part analysis to determine: (1) whether
      the appeal is timely; (2) whether [the appellant] preserved his [or
      her] issue; (3) whether [the appellant’s] brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence; and (4) whether
      the concise statement raises a substantial question that the
      sentence is appropriate under the [S]entencing [C]ode.

Commonwealth v. Disalvo, 70 A.3d 900, 902 (Pa.Super. 2013) (citations

omitted).

      Here, Ali filed a timely notice of appeal, preserved the issue in his post-

sentence motion, and included a separate Pa.R.A.P. 2119(f) statement in his

appellate brief. Thus, we shall proceed to determine whether Ali’s claim as

presented raises a substantial question. See Commonwealth v. Saranchak,

544 Pa. 158, 675 A.2d 268 (1996).

                                     - 27 -
J-A22028-18


      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Battles, 169 A.3d

1086, 1090 (Pa. Super. 2017) (citation omitted). “A substantial question

exists only when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Grays, 167 A.3d

793, 816 (Pa. Super. 2017) (citation omitted). In his appellate argument, Ali

argues the trial court imposed a vindictive sentence in violation of his due

process rights and without stating adequate reasons on the record. This raises

a substantial question for our review.         Robinson, 931 A.2d at 26.

Accordingly, we proceed to analyze the merits of Ali’s discretionary aspects

challenge.

      Our standard of review of a challenge to the discretionary aspects of

sentencing is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa.Super. 2015)

(quotation omitted).

      This Court has recently held:

                                      - 28 -
J-A22028-18


           When a due process violation is raised regarding
     resentencing, this [C]ourt must satisfy itself that an increase in a
     sentence is not the result of judicial vindictiveness. See
     Commonwealth v. Walker, [] 568 A.2d 201 ([Pa.Super.] 1989),
     disapproved of on other grounds by Commonwealth v.
     Robinson, 931 A.2d 15, 20–22 (Pa.Super. 2007) (en banc).11
     ___________________________________________________
     11
       Walker and prior cases held that a claim of judicial vindictiveness in
     resentencing was a “non-waivable challenge to the legality of sentence.”
     Robinson, 931 A.2d at 22. In Robinson, however, an en banc panel
     of this Court overruled Walker and other cases on this issue by holding
     that claims of judicial vindictiveness, and any due process concerns
     arising therefrom, implicate only discretionary aspects of sentence.
     Robinson, 931 A.2d at 22.
     ________________________________________________________
           In North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072,
     23 L.Ed.2d 656 (1969), overruled on other grounds by Alabama
     v. Smith, 490 U.S. 794, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989),
     the United States Supreme Court remarked:
           Due process of law, then, requires that vindictiveness
           against a defendant for having successfully attacked
           his first conviction must play no part in the sentence
           he receives after a new trial. And since the fear of
           such vindictiveness may unconstitutionally deter a
           defendant’s exercise of the right to appeal or
           collaterally attack his first conviction, due process also
           requires that a defendant be freed of apprehension of
           such a retaliatory motivation on the part of the
           sentencing judge.
           In order to assure the absence of such a motivation,
           we have concluded that whenever a judge imposes a
           more severe sentence upon a defendant after a new
           trial, the reasons for his doing so must affirmatively
           appear. Those reasons must be based upon objective
           information concerning identifiable conduct on the
           part of the defendant occurring after the time of the
           original sentencing proceeding. And the factual data
           upon which the increased sentence is based must be
           made part of the record, so that the constitutional
           legitimacy of the increased sentence may be fully
           reviewed on appeal.



                                     - 29 -
J-A22028-18


      Pearce, 395 U.S. at 725–26, 89 S.Ct. 2072 (footnote omitted).
      Although Pearce dealt with an increased sentence following the
      grant of a new trial, we have held that Pearce’s rationale for
      providing reasons on the record applies also when the original
      sentence is vacated and a second sentence is imposed without an
      additional trial. See Commonwealth v. Greer, [] 554 A.2d 980,
      987 n.7 ([Pa.Super.] 1983) (noting that Pearce applies to harsher
      sentence imposed by trial court after trial court granted post-trial
      request for resentencing).

Commonwealth v. Barnes, 167 A.3d 110, 123-24 (Pa.Super. 2017) (en

banc) (emphasis from text and footnote omitted).

      Accordingly, the United States Supreme Court in Pearce established a

presumption of vindictiveness when a more severe sentence is imposed upon

resentencing.   However,    the   Pearce      Court   held   the   presumption   of

vindictiveness may be rebutted where the trial court places on the record non-

vindictive reasons for the increased sentence, such as “objective information

concerning identifiable conduct on the part of the defendant occurring after

the time of the original sentencing proceeding.” Barnes, 167 A.3d at 123

(quoting Pearce, 395 U.S. at 726).

      Further, in Texas v. McCullough, 475 U.S. 134, 106 S.Ct. 976 (1986),

which expanded the Pearce Court’s approach to resentencing and due

process, the High Court held the presumption could also be overcome by other

forms of objective information or legitimate sentencing concerns that were not

presented to or considered by the trial court at the original sentencing hearing.

McCullough, 475 U.S. at 138.




                                     - 30 -
J-A22028-18


         Here, assuming, arguendo, there is a presumption of vindictiveness,12

we conclude the trial court rebutted the presumption of vindictiveness. For

instance, the trial court specifically disavowed any vindictive purpose in

resentencing Ali and indicated that, after the appellate courts vacated the

original sentence on appeal, the trial court imposed a sentence on Count 7, as

well as standard range sentences for all counts, in an effort to “effectuate the

intent of its original sentencing scheme.” Trial Court Opinion, filed 1/19/18,

at 14.

         Moreover, the trial court noted that it considered and credited the

testimony of “Ms. [Bressi], who supervised [Ali] during his period of release.

Ms. [Bressi] testified that [Ali] never violated any of the conditions of his

release and gave her no problems. She also testified that his attitude and

demeanor changed for the better during the time she was supervising him.”

Id. at 8. However, the trial court also recognized the heinous nature of Ali’s

crime, the need to protect the public, and Ali’s rehabilitative needs.    N.T.,



____________________________________________


12 Where the same trial judge imposes a greater penalty upon resentencing
than previously was imposed, a presumption of vindictiveness attaches. See
Commonwealth v. Serrano, 727 A.2d 1168, 1170 (Pa.Super. 1999). Here,
Ali was tried by a jury, convicted, and originally sentenced to an aggregate
term of incarceration of seven years to fourteen years in prison. Upon remand,
the original sentencing judge then presided over Ali’s resentencing hearing
and imposed an aggregate of six years to fifteen years in prison. Thus,
although Ali’s aggregate minimum term of imprisonment was less severe, his
aggregate maximum term of imprisonment was more harsh upon
resentencing.


                                          - 31 -
J-A22028-18


2/27/17, at 80-82. Further, the trial court considered the victim/community

impact statement of Tracy Witt Eager, which was presented to the

Commonwealth just prior to the new sentencing hearing.

        Thus, in taking into account the fact Ali did not violate the terms of his

release while his case was pending on appeal, the trial court imposed a new,

reduced aggregate minimum sentence, thus resulting in the opportunity for

Ali to be paroled sooner. However, in taking into account other legitimate

factors, see 42 Pa.C.S.A. § 9721(b), the trial court imposed a new, increased

aggregate maximum sentence to accomplish the goals of rehabilitation,

protection of the public, and deterrence.

        We conclude the reasons for Ali’s increased aggregate maximum

sentence (and the imposition of sentence on Count 7) following remand

appear on the record. Those reasons are based upon legitimate sentencing

concerns. Thus, we are satisfied the trial court rebutted any presumption of

vindictiveness that may have attached to its sentence imposed upon remand,

and therefore, we find no merit to Ali’s second claim.

        In his third issue, Ali contends the trial court abused its discretion in

failing to order a new pre-sentence investigation report (“PSI report”) upon

remand for purposes of resentencing.13 We conclude this issue challenges the

discretionary aspects of sentencing and presents a substantial question


____________________________________________


13   Ali sufficiently preserved this issue in his post-sentence motion.


                                          - 32 -
J-A22028-18


permitting our review.          See Commonwealth v. Kelly, 33 A.3d 638

(Pa.Super. 2011). However, we conclude Ali is not entitled to relief on his

claim.

       Pennsylvania Rule of Criminal Procedure 702(A)(1) provides that a

sentencing judge may, in his or her discretion, order a PSI report. See

Pa.R.Crim.P. 702(A)(1). Further, if the sentencing court fails to order a PSI

report, it shall place on the record its reasons for dispensing with the report.14

Id.   We have explained that “[t]he essential inquiry is. . .whether the

sentencing court was apprised of comprehensive information to make the

punishment fit not only the crime but also the person who committed it.”

Commonwealth v. Finnecy, 135 A.3d 1028, 1032 (Pa.Super. 2016)

(quotation marks and quotation omitted).             Moreover, technical non-

compliance with the requirements of Pa.R.Crim.P. 702(A)(2) may be harmless

when the trial court elicits sufficient information during the colloquy to

substitute for a PSI report, thereby allowing a fully informed decision.

Commonwealth v. Carrillo–Diaz, 64 A.3d 722, 727 (Pa.Super. 2013).



____________________________________________


14Pa.R.Crim.P. 702 relevantly provides:
      (2) The sentencing judge shall place on the record the reasons for
      dispensing with the pre-sentence investigation report if the judge
      fails to order a pre-sentence report in any of the following
      instances:
      (a) when incarceration for one year or more is a possible
      disposition under the applicable sentencing statutes[.]
Pa.R.Crim.P. 702(A)(2)(a).


                                          - 33 -
J-A22028-18


      Here, the trial court explained: “At [Ali’s] original sentencing hearing,

the court had the benefit of a [PSI report]. The circumstances surrounding

the offense were outlined in the original PSI [report] and did not change. The

[trial] court explicitly incorporated the record from [Ali’s] initial sentencing

[during the resentencing hearing].” Trial Court Opinion, filed 1/19/18, at 8

(footnote added).

      Further, upon resentencing, the trial court held a lengthy hearing at

which the trial court was provided with sufficient information to inform it of

any changed circumstances from the time the last PSI report was completed,

thereby allowing a fully informed, individualized sentencing decision.     See

Carrillo-Diaz, supra.      For instance, the trial court indicated that it

incorporated the rehabilitative needs review that the trial court made as to

Ali’s history on pre-sentence bail electronic monitoring pending the outcome

of his appeal; the testimony from the probation department that Ali complied

with the requirements of his supervision during his period of release; the

circumstances related to Ali’s children’s immigration to the United States and

Ali’s support of them since his original sentencing hearing; letters from

character witnesses indicative of Ali’s good standing during his release; the

applicable sentencing guidelines without the enhancements; and Ali’s job and

securing of housing during his release. N.T., 2/27/17, at 69-88; Trial Court

Opinion, filed 1/19/18, at 8.




                                     - 34 -
J-A22028-18


       While the trial court acknowledged it was not provided with evidence of

Ali’s behavior during his incarceration, the trial court specifically acknowledged

that, by all accounts, “[Ali has] been living as a rule-abiding defendant

awaiting [re]sentencing[,] [a]nd [the court] will take that into account[.]”

N.T., 2/27/17, at 83. Moreover, Ali exercised his right to allocution and made

a lengthy statement to the trial court in which he expressed remorse. Id. at

45.   Also, Ali’s counsel explained the “positive changes” Ali has made and

suggested Ali is a “different person.” Id. at 58-59.

       Thus, based on the aforementioned, we conclude the record reflects the

trial court’s reasons for Ali’s sentence, as well as the trial court’s consideration

of the circumstances of the offense, Ali’s background, and Ali’s character. The

trial court properly considered the PSI report from Ali’s original sentencing

hearing and conducted a proper pre-sentence inquiry at the new sentencing

hearing in the absence of a second PSI report. According, Ali is not entitled

to relief on his claim.

       In his fourth issue, Ali claims the trial court erred in sentencing Ali to a

term of imprisonment that was harsher than his co-defendants’ terms of

imprisonment without setting forth sufficient reasons for the disparity.15 We

____________________________________________


15Ali has identified his co-defendants as Himed and Malloy. Himed entered a
negotiated guilty plea and received an aggregate sentence of 2½ years to 7
years in prison. Malloy, the driver of the vehicle in which Witt and Crawford
were passengers at the time of their deaths, entered a negotiated guilty plea
and received an aggregate sentence of 6 years to 12 years in prison.



                                          - 35 -
J-A22028-18


conclude this issue challenges the discretionary aspects of sentencing and

presents a substantial question permitting our review.16 See Commonwealth

v. Cleveland, 703 A.2d 1046 (Pa.Super. 1997) (holding substantial question

raised where the appellant averred an unexplained disparity between his

sentence and that of his co-defendant). However, we conclude Ali is not

entitled to relief on his claim.

        Initially, we note that we have observed that a co-conspirator “who has

successfully negotiated a plea deal and a defendant sentenced after a jury

trial. . .are not similarly situated for sentencing purposes.” Commonwealth

v. Moury, 992 A.2d 162, 171 (Pa.Super. 2010).             Hence, “a disparity in

sentencing between a defendant sentenced after a trial and a co-[actor]

sentenced pursuant to a negotiated plea deal does not demonstrate the trial

court penalized the defendant for exercising his right to a jury trial.” Id.

        Furthermore, a defendant is not entitled to the same sentence as that

imposed on another person involved in the same crime. Commonwealth v.

Mastromarino, 2 A.3d 581, 589 (Pa.Super. 2010). Rather, “when there is a

disparity between co-defendants’ sentences, a sentencing court must give

reasons particular to each defendant explaining why they received their

individual sentences.” Id. (quotation marks and quotation omitted).




____________________________________________


16   Ali sufficiently preserved this issue in his post-sentence motion.

                                          - 36 -
J-A22028-18


      Here, as set forth in detail supra, at the resentencing hearing the trial

court stated extensive reasons for Ali’s sentence, including the need to protect

the public, the gravity of the offense as it related to the impact on the

community, and Ali’s rehabilitative needs. See N.T., 2/27/17, at 69-88. Also,

the trial court took into consideration the appropriate sentencing guidelines,

as well as Ali’s lack of a “prior criminal record, his age, personal

characteristics, and his potential for rehabilitation.”    Commonwealth v.

Griffin, 804 A.2d 1, 10 (Pa.Super. 2002). The record as a whole reflects the

trial court’s consideration of the facts of the case and Ali’s character. See id.

Therefore, his claim fails on this basis alone.

      Moreover, and contrary to Ali’s assertion, the trial court specifically

addressed and set forth reasons for the disparity between Ali’s, Himed’s, and

Malloy’s sentences. For example, in addition to the fact Himed and Malloy

entered negotiated guilty pleas, the trial court explained there was a disparity

between Ali’s and Himed’s sentences because Ali was the head of the Achi

store from which the K2 drug and paraphernalia was sold. Trial Court Opinion,

filed 1/19/18, at 10. Moreover, as to the disparity between Ali’s and Malloy’s

sentences, the trial court explained that Ali’s store provided the K2 to Malloy,

who then drove while under the influence. Id.

      Based on the aforementioned, we conclude the trial court sufficiently

explained the reasons for Ali’s sentence, and in particular, the reasons




                                     - 37 -
J-A22028-18


justifying the disparity between Ali’s, Himed’s, and Malloy’s sentences.

Accordingly, there is no merit to this claim.

        In his final issue, Ali claims his aggregate sentence is manifestly

excessive and amounts to a cruel and unusual punishment.                 He avers his

aggregate sentence is manifestly excessive in light of the fact he had no prior

record and was “a model probationer during the time for which he was

released on bail pending appeal.” Ali’s Brief at 56.             He further avers the

harshness of his aggregate sentence is not proportional to the gravity of the

offenses.

        As presented, Ali’s final issue challenges the discretionary aspects of his

sentence.17 See Commonwealth v. Bullock, 170 A.3d 1109, 1123

(Pa.Super. 2017) (recognizing that a claim that a sentence is manifestly

excessive     challenges    discretionary      aspects   of   sentencing).   Assuming,

arguendo, Ali has raised a substantial question, we find no merit to his claim.

        Preliminarily, we note sentences must be “consistent with the protection

of the public, the gravity of the offense as it relates to the impact on the life

of the victim and on the community, and the rehabilitative needs of the

defendant.” 42 Pa.C.S.A. § 9721(b). In reviewing the record, this Court must

consider the nature of the offense, along with the history and characteristics

of Ali; the opportunity of the sentencing court to observe Ali; the findings upon



____________________________________________


17   Ali sufficiently preserved this issue in his post-sentence motion.

                                          - 38 -
J-A22028-18


which the sentence was based; and the sentencing guidelines.               See 42

Pa.C.S.A. § 9781(d).      Further, we note that the imposition of consecutive

rather than concurrent sentences lies within the sound discretion of the trial

court. Mastromarino, supra.

         Here, the trial court set forth ample reasons for its sentence and

specifically   acknowledged    that   it   was   taking   into   consideration   the

requirements of Section 9721(b), as well as the sentencing guidelines. N.T.,

2/27/17, at 69-88. The trial court’s imposition of consecutive sentences is not

unduly harsh or unreasonable, particularly in light of Ali’s complete disregard

for the community’s safety in selling K2 and drug paraphernalia out of his

store.

         Moreover, to the extent Ali claims his aggregate sentence amounts to

cruel and unusual punishment, we find his assertion is just another reiteration

of his manifestly excessive claim, as well as his claim that his sentence is

inappropriately harsher than that of his co-defendants.

         Nevertheless, we note that the Eighth Amendment, to which Ali refers,

forbids the imposition of “cruel and unusual punishments.”            U.S. Const.,

amend. VIII. Our Supreme Court has explained that the Eighth Amendment

does not require strict proportionality between crime and sentence; but

rather, it forbids only extreme sentences which are grossly disproportionate

to the crime. Commonwealth v. Baker, 621 Pa. 401, 78 A.3d 1044, 1047




                                       - 39 -
J-A22028-18


(2013). Here, as discussed supra, Ali’s crimes warranted the imposition of

consecutive sentences and does not amount to cruel and unusual punishment.

     For all of the foregoing reasons, we conclude Ali is not entitled to relief

on his various sentencing claims, and therefore, we affirm.

     Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/18




                                    - 40 -